Hire, C. J., (dissenting.) This indictment contains the allegations the absence of which vitiated the indictment in Saint Louis & S. F. R. Co. v. State, 68 Ark. 251, and presents the charge in the exact language of the statute. The proper construction of the indictment is that it charges a failure to provide separate waiting rooms for the races, and the words, “of equal and sufficient accommodations,” are descriptive of the rooms which should have been furnished and were not furnished, and that it should not be construed into a charge of a failure to furnish the various accommodations required in other sections of the act. The evidence on both sides was adduced to the issue whether the rooms were furnished, and the instructions were upon that issue. The indictment, being in the language of the statute and aptly charging the offense so clearly that all understood it, should not be, in my opinion, held bad. •